Title: From James Madison to Isaac Clason, 20 February 1806 (Abstract)
From: Madison, James
To: Clason, Isaac


                    § To Isaac Clason. 20 February 1806, Department of State. “I have received your letter of the 15th. inst: respecting the capture and condemnation at Gibraltar of the Ship Hare, under an imputation that she had violated the blockade of Cadiz. The documents you have transmitted will be placed among those of a similar nature; but in an individual case so circumstanced it is not usual for the Executive to interpose until the adjudication takes a definitive shape through the means of an appeal, which you will therefore prosecute if your counsel advise it.”
                